NO. 12-08-00396-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JOYCE BOTELHO AND
ANTHONY BOTELHO,§
	APPEAL FROM THE 
APPELLANTS

V.§
	COUNTY COURT AT LAW NO. 3 OF

CINDY LARKIN AND
BUILDER'S CARPET &§
	SMITH COUNTY, TEXAS
DESIGN CENTER, INC.,
APPELLEES





MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellants' docketing statement was
due to have been filed at the time the appeal was perfected, i.e., September 26, 2008.  See Tex. R.
App. P. 32.1.  On September 30, 2008, this court notified Appellants that they should file a docketing
statement immediately if they had not already done so.  On the same date, by separate letter, this
court notified Appellants that the filing fee was due on or before October 10, 2008.
	Because Appellants did not file the docketing statement as requested in our letter, this court
issued a second notice on October 15, 2008 advising Appellants that the docketing statement was
past due.  The notice also advised Appellants that the filing fee in the appeal was due to have been
paid on or before October 10, 2008, but had not been received.  See Tex. R. App. P. 5.  The notice
further provided that unless the docketing statement and filing fee were filed on or before
October 27, 2008, the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The date for filing the docketing statement and the filing fee has passed, 


and Appellants have not complied with the court's request.  Because Appellants have failed, after
notice, to comply with Rules 5 and 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered October 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.





























 (PUBLISH)